Case 1:19-cv-09236-KPF Document 26 Filed 11/08/19 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

David Leibowitz, et al. . CIVIL ACTION NO.: 1:19-CV
-09236-KPF

vs Plaintiff
iFinex Inc., et al.

Defendant

AFFIDAVIT OF SERVICE

State of New York }
County of Suffolk} ss.:

The undersigned, being duly sworn, deposes and says;
Deponent is not a party herein, is over 18 years of age and resides in the state of New York,
That on 10/18/2019 at 6:02 PM at 205 Cottage Walk, Ocean Beach, NY 11770

deponent served a(n) Summons in a Clvil Action and Class Action Complalnt, Jury Trial Demanded

on Philip G. Potter,

by affixing a true copy of each to the door of said premises, which is defendant's dwelling place/usual place of abode within
the state. Deponent was unable, with due diligence to find defendant or a person of suitable age and discretion thereat,
having attempted service there:

10/42/2019 2:23 PM 205 Cottage Walk, Ocean Beach, NY 11770
10/17/2019 7:36 AM 205 Cottage Walk, Ocean Beach, NY 11770
10/18/2019 6:02 PM 205 Cottage Walk, Ocean Beach, NY 11770

Within 20 Days of such affixing deponent mailed a copy of same by first class mail in a postpaid envelope properly addressed
to defendant at defendant's tast known residence at 205 Cottage Walk, Ocean Beach, NY 11770. The envelope bore the
legend “Personal and Confidential” and did not indicate on the cutside thereof, by return address or otherwise, that the
communication was from an attorney or concerned an action against the defendant.

Mailed copy on: 10/22/2019

MILITARY SERVICE: Upon information and based upon the search performed on the Department of Defense Manpower Data Center using

the defendant's name, social security number and date of birth, deponent avers that the defendant is not in the military service of the State
of New York or the United States as that term [s defined in the statutes of the State of New York or the Feder: and Sailors Civil
Rallef Act. See print outfrgm Department of Defense Manpower Data Center attached hereto.

     

Sworn to before

No. 015816332918 Serving By Ieving, Inc, | 233 Broadway, Suite 2201 | New York, NY 10279
Qualified in Suffolk County New York City Dept. of Consumer Affairs License No. 0761160
u

My Commission Expires 1 1-09-20]
Case 1:19-cv-09236-KPF Document 26 Filed 11/08/19

Department of Defense Manpower Data Center

 

Page 2 of 3

Resuts as of : Oct-22-2019 03:20:26 PM

SCRA 5.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SSN: XXX-XX-2312
Birth Date:
Last Name: POTTER
First Name: PHILIP
Middle Name:
Status As Of: Oct-22-2019
Certificate ID: QJ2TB22QHPNOX65
On Active Outy On Active Quty Status Osta
Active Outy Start Dato Active Outy End Cate Status Sortce Component
NA NA No NA
This response reflects tho individuals’ active duly status based on the Active Duty Status Data
Left Active Duty Within 367 Days of Active Outy Status Oate
Active Duty Start Dale Activa Outy End Oale Status Service Component
NA NA No NA
This rasponse reflects where tha individual lef ective duty slatus within 367 days preceding the Activa Outy Status Date
Tho Member of His/Her Unit Was Natifled of a Future Call-Up to Active Duly on Acilve Duty Status Date
Order Notification Start Date Order Notification End Date Status Service Component
NA NA No NA
This response reflects whether the Individual or his/her unit haa recetvod darty nolification to report fo? active duly

Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duly status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Alr Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.

+
Michael V. Sorrento, Director
Oepartment of Defense - Manpower Data Center

400 Gigling Rd.
Seaside, CA 93955

 
Case 1:19-cv-09236-KPF Document 26 Filed 11/08/19 Page 3 of 3

The Defense Manpower Data Center (OMOC) is an organization of the Department of Defense (DoD) that maintains the Defanse Enrollment and Eligibility
Reporting System (OEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.

The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. 2 504 et seq, as amended) (SCRA) (formerly known as
the Soldiers’ and Sailors’ Civil Relief Act of 1940). DMDC has issued hundreds of thousands of “does not possess any information indicating that the
individual is currently on active duty” responses, and has experienced only a small error rate. In the event the individual referenced above, or any famiiy
member, friand, or representalive asserts In any manner that the Individual was on active duly for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by conlacting that person's Service. Service contact
information can be found on the SCRA websile's FAQ page (Q33) via this URL: https://scra.dmdc.osd.milfaq.xhimi#Q33. if you have evidence the person

was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. ? 521(c).

This response reflecls the following information: (1) The individual’s Active Duty status on the Active Duly Status Date (2) Whether the individual left Active
Duly status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit raceived early notification to report for active
duty on the Active Duty Status Date.

More information on “Active Duty Status”

Active duty status as reported in this certificate is defined in accordance with 10 USC ? 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consccutive days In length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC ? 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service mamber who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Coms).

Coverage Under the SCRA is Broader in Some Cases

Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Outy under this certificate, SCRA protections are for Title 10 and Title 14 active duty racords for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC ? 101(d){1).

Many times orders are amended to extend the period of active duty, which would extend SCRA protections, Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun aclive duty or actually reported for induction. The Last Date on Active Duly entry Is Important because a number of protections of the SCRA
extend beyond the last dates of active duty.

Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Servica members under the SCRA
are protected

WARNING; This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requaster. Providing
erroneous Information will cause an erroneous certificate to be provided.
